DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 and 16 comprising a cathode active material and a lithium secondary battery comprising the cathode material in the reply filed on 11-2-2021 is acknowledged.           
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-2-2021. 
Applicant’s election without traverse of a cathode active material comprising a lithium metal oxide particle represented by general Formula I, LixNiyM1-yO2 where M includes Co and Mn and 1 < x < 1.08 and 0.8  < y < 
Claims 3, 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 11-2-2021 and 1-27-2022.             Claim 3 is nonelected because chemical Formula 1 in claim 4 does not contain a hydrocarbon group substituted or connected by any listed in claim 3.
Claim Rejections - 35 USC § 112
Claims 1-2, 4, 6-8, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because it is unclear what is meant by “formed on at least a portion of the surface of the lithium metal oxide particle”.  This is addressed in claim 10.            Claim 2 is rejected because it is unclear if the R1 C1-10 hydrocarbon group has to have a substitution or can be substituted or not substituted.            Claim 11 is rejected because it is unclear what is meant by “has a layered structure, and a grain boundary at a surface portion of the lithium metal oxide particle is coated…”. This makes the claim vague and indefinite.            Claim 16 is rejected because it is unclear what is meant by “formed on at least a portion of the surface of the lithium metal oxide particle”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10-11 and 16 are rejected under 35 U.S.C. 102(1) as being anticipated by He et al. (US 2018/0309132).           He et al. teaches forming a phosphate ester solution; uniformly mixing the cathode active material and a phosphate ester solution to obtain a solid-liquid mixture to form a cathode composite material including the cathode active material and a coating layer coated on the surface of the cathode active material.  He et al. teaches on page 1, [0006-0007], a cathode active material coating liquid including a solvent and a coating precursor soluble to the solvent and the coating precursor comprises at least one complex of Formula (I-1) and Formula (1-2).  He et al. teaches on page 4, Example 1, a battery comprising a cathode comprising a cathode active material coating liquid and a cathode active material LiNi1/3Co1/3Mn1/3O2; an anode and electrolyte solution.  
Claim(s) 1-2, 4, 6, 8, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozaki et al. (US 9,478,830). by at different element such as LiNi1-y-zCoyMnzO2 where 0 < y + z < 1.  Shiozaki et al. specifically teaches in column 9, example 1, an active material (24), LiNi0.5Co.0.2Mn0.3O2 and a phosphoric acid ester compound (30).
    PNG
    media_image1.png
    270
    410
    media_image1.png
    Greyscale
Shiozaki et al. teaches in column 4, that the phosphoric acid ester compound (30 has a cyclic structure having the Formula (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (US 9,478,830).           Shiozaki et al. teaches a secondary battery comprising a positive electrode comprising a positive electrode active material layer containing a phosphoric acid ester compound containing at least one metal element and represented by general Formula (1); a negative electrode; an electrolyte and a separator disposed between the positive electrode and the negative electrode.  Shiozaki et al. teaches in columns 2-3, Figure 1, a positive electrode (10) comprising a positive electrode active material layer (22) comprising a positive electrode active material (24), a conductive agent (26) a binder (28) and a phosphoric acid ester compound (30).  Shiozaki et al. teaches that the positive electrode active material (24) may be a transition metal oxide containing an alkali metal element are such a transition metal oxide in which the transition metal element is partially replaced by at different element such as LiNi1-y-zCoyMnzO2 where 0 < y + z < 1.  Shiozaki et al. specifically teaches in column 9, example 1, an active material (24), LiNi0.5Co0.2Mn0.3O2 and a phosphoric acid ester compound (30).          Shiozaki et al. teaches the claimed invention except does not specifically teach an active material (24), comprises an active material LiNix=0.8-0.93(CoMn)1xO2. Shiozaki et al. instead teaches LiNi1-y-zCoyMnzO2 where 0 < y + z < 1.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an active material comprising x=0.8-0.93(CoMn)1xO2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an active material LiNix=0.8-0.93(CoMn)1xO2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727